        Case 4:82-cv-00866-DPM Document 5754 Filed 09/15/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT, et al.                                                  PLAINTIFF


VS.                                    CASE NO. 4:82-CV-00866 DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH PULASKI
SCHOOL DISTRICT, et al.                                                          DEFENDANTS


EMILY MCCLENDON, TAMARA EACKLES,
VALARIE STALLINGS, TIFFANY ELLIS,
and LINDA MORGAN                                                                 INTERVENORS

                  INTERVENORS’ MOTION FOR FEES AND COSTS
             RELATIVE TO PULASKI COUNTY SPECIAL SCHOOL DISTRICT

       Come the intervenors, Emily McClendon, Tamara Eackles, and Valarie Stallings, by and

through their attorneys Austin Porter Jr., d/b/a PORTER LAW FIRM, John W. Walker, P.A.,

and Robert Pressman, and for their motion for fees and costs relative to Pulaski County Special

School District, they state the following:

       1.      On May 6, 2021, this Court entered a Memorandum Opinion and Order [Doc. #

5730] declaring, inter alia, the Pulaski County Special School District unitary, with the exception

of curing the inequities that exist in the Mills High School project.

       2.      The Court encouraged the parties to confer about a reasonable attorney’s fees for

monitoring the school district, and for the litigation that ensued.

       3.      The Court directed the intervenors to provide the Pulaski Special School District

with their time records, and related costs, which the intervenors have done.




                                                  1
        Case 4:82-cv-00866-DPM Document 5754 Filed 09/15/21 Page 2 of 5




       4.       The parties have engaged in negotiations, but have not been able to come to an

agreement to be awarded the intervenors for attorney’s fees and other costs herein expended for

the defense of the consent decree (Plan 2000).

       5.       Counsel for the intervenors submitted a reasonable amount for attorney’s fees and

costs, which is substantially less than the amount that is being presented in this motion, but said

amount was rejected by the Pulaski County Special School District, as advised by its counsel by

letter dated September 15, 2021.

       6.       The intervenors submit the following as the time expended herein as well as the

costs incurred, for the Court’s review, as well as the general public’s review:


FEES

    ATTORNEY                     HOURS                    RATE                    TOTAL
 John W. Walker                   173.88                  $450.00           $ 78,246.00
 Robert Pressman                  559.00                  $350.00           $ 195,650.00
 Austin Porter Jr.                366.05                  $350.00           $ 128,117.50




         Total                                                              $ 402,013.50

MONITOR FEES

       Monitor                     Hours                    Rate                    Total
 Joy Springer                      843.94                  137.50           $ 116,041.75
 Charles Bolden                    149.75                   70.00           $ 10,482.50
 Marva Smith                       148.90                   70.00           $ 10,423.00

        Total                                                               $ 136,947.25

       Grand total for attorney’s fees and monitoring fees ……………$ 538,960.75




                                                 2
        Case 4:82-cv-00866-DPM Document 5754 Filed 09/15/21 Page 3 of 5




COSTS - John W. Walker P.A.

                             Activity                                                Cost
 Filing Fee                                                              $           0.00
 Witness Fees                                                            $           0.00
 Process Server                                                          $            0.00
 Deposition Cost                                                         $            0.00
 Copying Costs – 6,000 @ .25¢ per copy                                   $       1,500.00
 Federal Express                                                         $         810.11

                          Total ………………………………                             $       2,310.11

COSTS - Porter Law Firm

                               Activity                                              Cost
 Filing Fee                                                              $
 Witness Fees                                                            $
 Process Server                                                          $           0.00
 Deposition Cost                                                         $       2,930.20
 Cost for copying exhibits                                               $         728.44

                          Total ………………………………                             $       3,658.64


               Total Fees Incurred …………………………………                             $   402,013.50

               Total Monitoring Fees Incurred …………………..                      $   136,947.25

               Total Costs Requested ………………………………..                          $      5,968.75

               Grand Total …………………………………………...                               $   544,929.50


       7.      The affidavit of Austin Porter Jr. is attached herein, describing his general

qualifications, the work he performed as counsel in this case. (See Exhibit “A”).

       8.      The declaration of Robert Pressman is attached herein, describing his general

qualifications, the work he performed as counsel in this case. (See Exhibit “B”).

       9.      The   declaration of Joy Springer is attached herein, describing her general

qualifications, the work that she performed as lead monitor in this case. (See Exhibit “C”).


                                                3
        Case 4:82-cv-00866-DPM Document 5754 Filed 09/15/21 Page 4 of 5




       10.     The time records of monitors Charles Bolden and Marva Smith are attached herein

as Exhibits “D” and “E” are also attached herein, detailing their work as monitors in this case.



                                             Respectfully submitted,

                                             Austin Porter Jr., No. 86145
                                             PORTER LAW FIRM
                                             323 Center Street, Suite 1035
                                             Little Rock, Arkansas 72201
                                             Telephone: 501-244-8200
                                             Facsimile: 501-372-5567
                                             Email: aporte5640@aol.com

                                             Robert Pressman
                                             22 Locust Avenue
                                             Lexington, MA 02421
                                             Telephone: 781-862-1955
                                             Email: pressmanrp@gmail.com

                                             Joyce Raynor Carr
                                             JOHN W. WALKER, P.A.
                                             1723 S. Broadway
                                             Little Rock, Arkansas 72206
                                             Telephone: 501-374-3758
                                             Facsimile: 501-374-4187

                                             jraynorcarr@gmail.com


                                             ATTORNEYS FOR INTERVENORS



                                CERTIFICATE OF SERVICE
        I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Eastern District of
Arkansas, on this 15th day of September 2021, by using the CM/ECF system, which is designed
to send notification of such filing to the following person:
M. Samuel Jones III.                         Scott P. Richardson
Devin R. Bates                               McDaniel, Richardson & Calhoun PLLC

                                                4
       Case 4:82-cv-00866-DPM Document 5754 Filed 09/15/21 Page 5 of 5




MITCHELL, WILLIAMS, SELIG,            1020 West 4th Street, Suite 410
GATES & WOODYARD, PLLC                Little Rock, Arkansas 72201
425 West Capitol Avenue, Suite 1800
Little Rock, Arkansas 72201           scott@mrcfirm.com

sjones@mwlaw.com
dbates@mwlaw.com


Jay Bequette
Bequette, Billingsley & Kees, P.A.
Attorneys at Law
425 West Capitol Avenue, Suite 3200
Little Rock, Arkansas 72201-3469

jbequette@bbpalaw.com

                                             Austin Porter Jr.




                                         5
